DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 4-5, filed 6/22/2021, with respect to Claims 1-5 and 22-23 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of Claims 1-5 and 22-23 has been withdrawn. 
Applicant acknowledges with appreciation the courtesy extended by the Examiner in a telephone interview with Applicant's representative on June 21, 2021. During the interview, the foregoing amendment to independent claims 1 and 22 was generally discussed and it was agreed that the amendment would distinguish these claims over the cited prior art, in particular BAE. No final agreement on the allowability of the claims was reached. Claims 1-5 and 22-23 (all of the pending claims) stand rejected under 35 U.S.C. § 103 for obviousness from the teachings of U.S. Patent No. 5,146,166 to Bartuska in view of U.S. Patent Application Publication No. 2015/0300968 to BAE et al. ("BAE"). 
The detailed rejection of independent claims 1 and 22 acknowledges that Bartuska fails to disclose a pre-measuring device being arranged and designed for measuring a sample parameter of a sample contained in a sample tube to determine or estimate an NMR parameter and further fails to disclose an NMR spectrometer arrangement comprising a control device for setting the NMR parameter and carrying out the NMR measurement of the sample contained in the sample tube on the basis of the set NMR parameter. However, it is argued that BAE discloses these features. 
Herein, independent claims 1 and 22 have been amended to recite that the pre- measuring area is outside of a bore of the NMR spectrometer. Support can be found in at least Fig. 1 of the as-filed application which discloses pre-measuring area 60 outside of the bore 3 of the NMR spectrometer. 
BAE, Fig. 2 and paragraph. 211, relied upon detailed rejection of independent claims 1 and 22 for disclosing a pre-measuring area, discloses an NMR interrogation step 60. BAE Figs. 1 and 3-4, and paragraphs. 106-113 disclose NMR module 122 that includes permanent magnets 124 and 128 which define a bore of the NMR module 122. Disposed within the bore of the NMR module 122 are an analysis volume 200, wherein a sample to be interrogated (the NMR interrogation step 60) is disposed in a sample conduit 125, RF coils 126a and 126b, shim coils 220, and PFG coil 210. BAE does not disclose or hint at a pre-measuring area outside of a bore of the NMR spectrometer - as is expressly required of amended independent claims 1 and 22. Rather, as best understood, all measurements in BAE are taken of a sample disposed in the sample conduit 125 disposed in the bore of the NMR module 122, i.e., where the "NMR Interrogation" step 60 occurs. 
Advantages of having the pre-measuring area outside of a bore of the NMR spectrometer include: the bore of the NMR spectrometer can be used without adaptation or configuration to receive a device to perform pre-measuring of a sample, which device, absent such adaptation or configuration, would or may adversely affect the homogeneity of the magnetic field within said bore; the device to perform pre-measuring of a sample does not require configuration to operate in the high intensity magnetic field found within the bore of the NMR spectrometer; or both. 
Moreover, para. 211 of BAE does not disclose or hint at the pre-measuring outside of the bore of the NMR spectrometer of amended independent claims 1 and 22. Rather, paragraph 211 
The examiner finds the applicant arguments and amendment sufficient to overcome the prior art on record, therefore the 35 U.S.C 103 rejections are hereby withdrawn. 
Allowable Subject Matter
Claims 1-5 and 22-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the references cited on PTO-892 form, alone or in combination form, fail to disclose a method for performing an NMR measurement on a sample contained in a sample tube by using an NMR spectrometer, comprising: feeding a first measuring sample tube in a guiding direction to a pre-measuring area being located, in the guiding direction, outside of a bore of the NMR spectrometer before a measuring area of the NMR spectrometer
Claims 2-5 depend upon that of Claim 1, and require all of the limitations of Claim 1, therefore Claims 2-5 are considered as allowed in view of said dependency.
The references cited fail to disclose having a pre-measuring area located outside of the bore the NMR spectrometer, and furthermore, being explicitly located before the NMR spectrometer and not after, based on a guiding direction of the claimed NMR measurement method.
Regarding Claim 22, the references cited on PTO-892 form, alone or in combination form, fail to disclose a NMR spectrometer arrangement comprising an NMR spectrometer, wherein the NMR spectrometer arrangement further comprises: a pre-measuring device defining a pre-measuring area, the pre-measuring device being arranged and designed for measuring a sample parameter of a sample contained in a sample tube to determine or estimate an NMR parameter, wherein the pre-measuring area is located, in a guiding direction in which sample tubes are guided through the NMR spectrometer arrangement, outside of a bore of the NMR spectrometer before a measuring area of the NMR spectrometer; and a control device for setting the NMR parameter and carrying out the NMR measurement of the sample contained in the sample tube on the basis of the set NMR parameter (highlighted for emphasis). 
Claim 23 depends upon that of Claim 22, and requires all of the limitations of Claim 22, therefore Claim 23 is considered as allowed in view of said dependency.
The references cited fail to disclose having a pre-measuring area located outside of the bore the NMR spectrometer, and furthermore, being explicitly located before the NMR spectrometer and not after, based on a guiding direction of the claimed spectrometer arrangement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on PTO-892 form are related to the art of the present invention with respect to NMR spectrometer arrangements for performing NMR measurements of samples contained in sample tubes/vials/containers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564.  The examiner can normally be reached on M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


SEAN CURTIS
Examiner
Art Unit 2858



/SEAN CURTIS/Examiner, Art Unit 2858                                                                                                                                                                                                        



/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866